NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

CHRISTOPHER ERIC ANDREWS,          )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D19-1289
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 13, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; Philip J. Federico,
Judge.



PER CURIAM.

              Affirmed. See Tillman v. State, 609 So. 2d 1295 (Fla. 1992); Eutsey v.

State, 383 So. 2d 219 (Fla. 1980).



VILLANTI, LaROSE, and BADALAMENTI, JJ., Concur.